Name: Council Regulation (EEC) No 1735/79 of 3 August 1979 amending Regulation (EEC) No 273/72 laying down general rules for the financing of intervention expenditure in respect of the internal market in fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/26 Official Journal of the European Communities 7 . 8 . 79 COUNCIL REGULATION (EEC) No 1735/79 of 3 August 1979 amending Regulation (EEC) No 273/72 laying down general rules for the financing of intervention expenditure in respect of the internal market in fruit and vegetables '(b) the total cost of the free distribution of fresh or processed products, determined as shown below on the basis of the distance between the place of warehousing and the distribution point :  distance less than 25 km : 0-77 ECU per 100 kg gross,  distance not less than 25 km but less than 200 km : 1-56 ECU per 100 kg gross,  distance not less than 200 km but less than 350 km : 214 ECU per 100 kg gross,  distance not less than 350 km : 3-50 ECU per 100 kg gross, this rate being increased by 0-36 ECU per 100 kg gross in the case of transport by refriger ­ ated wagon or other refrigerated vehicle THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 929/79 (2 ), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Council Regulation (EEC) No 273/72 of 7 February 1972 laying down general rules for the financing of intervention expenditure in respect of the internal market in fruit and vegeta ­ bles (3 ) fixes on a flat-rate basis the transport costs to be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the free distribution of fruit and vegetables withdrawn from the market by producer organizations or bought in by intervention agencies ; whereas these costs were fixed in 1972 and should be adapted to take account of the subsequent evolution of transport costs , HAS ADOPTED THIS REGULATION : Article 1 Article 2 (A) (b) of Regulation (EEC) No 273/72 is hereby amended to read as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 August 1979 . For the Council The President J. GIBBONS (') OJ No L 94, 28 . 4 . 1970, p. 13 . (2 ) OJ No L 1 17, 12 . 5 . 1979 , p. 4 . (3 ) OJ No L 35, 9 . 2 . 1972, p. 3 .